Exhibit 10.9

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into by and between American
BriVision (Holding) Corp, a Nevada company (“Employer”), and Chihliang An
(“Employee”), to be effective on September 1, 2019 (the “Effective Date”).

 

WHEREAS, Employer is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of Employer pursuant to such terms and
conditions and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:

 

ARTICLE 1: EMPLOYMENT AND DUTIES 

 

1.1Employer agrees to employ Employee, and Employee agrees to be employed by
Employer, beginning as of the Effective Date and continuing until August 31,
2022, and for additional consecutive one year periods thereafter (the “Term”)
unless terminated as provided herein and subject to the other terms and
conditions of this Agreement.

 

1.2Beginning Effective Date, Employee shall be employed as Chief Financial
Officer. Employee agrees to serve in the assigned position and to perform
diligently and to the best of Employee’s abilities the duties and services
appertaining to such position as determined by Employer, as well as such
additional or different duties and services appropriate to such position which
Employee from time to time may be reasonably directed to perform by Employer.
Employee shall at all times comply with and be subject to such policies and
procedures as Employer may establish from time to time.

 

1.3Employee shall, on a need basis, during the period of Employee’s employment
by Employer, devote Employee’s sufficient business time (at least 40 hours per
week), energy, and best efforts to the business and affairs of Employer. The
foregoing notwithstanding, the parties recognize and agree that Employee may
engage in passive personal investments and other business activities, which do
not conflict with the business and affairs of the Employer or interfere with
Employee’s performance of his duties hereunder.

 

1.4Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Employer and to do no act which would intentionally injure Employer’s
business, its interests, or its reputation. Employee agrees that Employee shall
not knowingly become involved in a conflict of interest with Employer, or its
affiliates, or upon discovery thereof, allow such a conflict to continue, except
as approved by a majority of members of Employer’s Board of Directors.

 

1.5Employee acknowledges and agrees that Employee is expressly prohibited from
purchasing or selling securities of the Company based on any material non-public
information obtained during the course of performing services to the Company. In
addition, Employee is prohibited from informing, or “tipping,” any other person
about such material information.

 

 

 

 

ARTICLE 2: COMPENSATION AND BENEFITS 

 

2.1Employee’s initial base salary (the “Salary”) shall be $200,000 per year
which shall be paid in accordance with Employer’s standard payroll practice.

 

2.2From and after the Effective Date, Employer shall pay, or reimburse Employee,
for all ordinary, reasonable and necessary expenses which Employee incurs in
performing his duties under this Agreement including, but not limited to,
travel, entertainment, education, professional dues and subscriptions, and all
dues, fees and expenses associated with membership in various professional,
business and civic associations and societies of which Employee’s participation
is in the best interest of Employer.

 

2.3While employed by Employer, Employee shall be allowed to participate, on the
same basis generally as other employees of Employer, in all general employee
benefit and incentive plans and programs, including improvements or
modifications of the same, which on the effective date or thereafter are made
available by Employer to all or substantially all of Employer’s employees. Such
benefits, plans, and programs may include, without limitation, medical, health,
and dental care, life insurance, disability protection, qualified retirement and
equity incentive plans. Except as specifically provided herein, nothing in this
Agreement is to be construed or interpreted to provide greater rights,
participation, coverage, or benefits under such benefit plans or programs than
provided to employees pursuant to the terms and conditions of such benefit plans
and programs.

 

2.4Employer may withhold from any compensation, benefits, or amount payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

2

 

 

ARTICLE 3: TERMINATION

PRIOR TO EXPIRATION OF TERM 

AND EFFECTS OF SUCH TERMINATION

 

3.1Employee’s employment with Employer shall be terminated (i) upon the death of
Employee, or (ii) upon Employee’s permanent disability (permanent disability
being defined as Employee’s physical or mental incapacity to perform his usual
duties as an employee with such condition to remain continuously and permanently
for a period of 90 days).

 

3.2If Employee’s employment is terminated by reason of a “Voluntary Termination”
(as hereinafter defined), the death of Employee, or by the Employer for “Cause”
(as hereinafter defined), all future compensation to which Employee is otherwise
entitled and all future benefits for which Employee is eligible shall cease and
terminate as of the date of termination as provided in this Section. Employee,
or his estate in the case of Employee’s death, shall be entitled to base salary
through the date of such termination and shall be entitled to any individual
bonuses or individual incentive compensation not yet paid but due under
Employer’s plans but shall not be entitled to any other payments by or on behalf
of Employer except for those which may be payable pursuant to the terms of
Employer’s employee benefit plans (as hereinafter defined). For purposes of this
Section 3.2, a “Voluntary Termination” of the employment relationship by
Employee prior to expiration of the Term shall be a termination of employment in
the sole discretion of and at the election of Employee, other than (i) a
termination of Employee’s employment because of a material breach by Employer of
any material provision of this Agreement which remains uncorrected for thirty
(30) days following written notice of such breach by Employee to Employer or
(ii) a termination of Employee’s employment within six (6) months of a material
reduction in Employees’ rank or responsibility with Employer. For purposes of
this Section 3.2, the term “Cause” shall mean any of (i) Employee’s gross
negligence or willful misconduct in the performance of the duties and services
required of Employee pursuant to this Agreement; (ii) Employee’s final
conviction of a felony; or (iii) Employee’s material breach of any material
provision of this Agreement which remains uncorrected for thirty (30) days
following written notice to Employee by Employer of such breach.

 

3.3If Employee’s employment is terminated for any reason other than as described
in Section s 3.1 or 3.2 above during the Term, Employer shall pay to Employee a
severance benefit consisting of a single lump sum number of shares of common
stock of the Company equal to one year Salary due to Employee valued at average
trading price of past thirty days prior to the termination date. Such severance
benefit shall be paid no later than sixty (60) days following Employee’s
termination of employment. Employee shall not be under any duty or obligation to
seek or accept other employment following a termination of employment pursuant
to which severance benefit payments under this Section 3.3 are owing and the
amounts due Employee pursuant to this Section 3.3 shall not be reduced or
suspended if Employee accepts subsequent employment or earns any amounts as a
self-employed individual. Employee’s rights under this Section 3.3 are
Employee’s sole and exclusive rights against the Employer or its affiliates and
the Employer’s sole and exclusive liability to Employee under this Agreement, in
contract, tort or otherwise, for the termination of his employment relationship
with Employer.

 

3

 

 

ARTICLE 4: MISCELLANEOUS

 

4.1For purposes of this Agreement, (i) the terms “affiliates” or “affiliated”
means an entity who directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with Employer or in which
Employer has a 50% or more equity interest, and (ii) any action or omission
permitted to be taken or omitted by Employer hereunder shall only be taken or
omitted by Employer upon the express authority of the Board of Directors of
Employer or of any Committee of the Board to which authority over such matters
may have been delegated.

 

4.2For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
received by or tendered to Employee or Employer, as applicable, by pre-paid
courier or by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows: (i) If to Employer, to current
corporate headquarters to the attention of the General Counsel of Company. (ii)
If to Employee, to his last known personal residence.

 

4.3This Agreement shall be governed in all respects by the laws of the State of
New York, excluding any conflict-of-law rule or principle that might refer to
the laws of another State or country.

 

4.4No failure by either party hereto at any time to give notice of any breach by
the other party of or to require compliance with, any condition or provision of
this Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

4.5It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

 

4.6This Agreement shall be binding upon and inure to the benefit of Employer and
any other person, association, or entity which may hereafter acquire or succeed
to all or substantially all of the business or assets of Employer by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise.
Employee’s rights and obligations under this Agreement are personal and such
rights, benefits, and obligations of Employee shall not be voluntarily or
involuntarily assigned, alienated, or transferred, whether by operation of law
or otherwise, without the prior written consent of Employer, other than in the
case of death or incompetence of Employee.

 

4.7This Agreement replaces and merges any previous agreements and discussions
pertaining to the subject matter covered herein. This Agreement constitutes the
entire agreement of the parties with regard to such subject matter, and contains
all of the covenants, promises, representations, warranties, and agreements
between the parties with respect such subject matter. Each party to this
Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to such
subject matter, which is not embodied herein, and that no agreement, statement,
or promise relating to the employment of Employee by Employer that is not
contained in this Agreement shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing and signed by each party
whose rights hereunder are affected thereby, provided that any such modification
must be authorized or approved by the Board of Directors of Employer. 

 

4

 

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the Effective Date.

 

American BriVision (Holding) Corp.       /s/ Eugene Jiang   Eugene Jiang  
Chairman       /s/ Ming-Fong Wu   Ming-Fong Wu   Director       EMPLOYEE      
/s/ Chihliang An   Chihliang An  

 

 

5

 

